DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 	
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
 	The drawings are objected to under 37 CFR 1.83(a) because they fail to name/label all the box elements in figure 1 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
 	Claims 2-8 and 11-17 are objected to because of the following informalities:  
 	In claims 2-3, 5, 11-12, 14, the phrase “…battery disconnect…” might read as “…battery disconnect unit/device…”
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3, 5-6, 9-12, 14-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. US Pub 2018/0186241 (hereinafter Harvey).
 	Regarding claims 1 and 10, Harvey discloses an electric vehicle (¶ 0003) comprising an electric-vehicle battery system, wherein the electric-vehicle battery system includes: 
 	a high voltage system (high voltage battery; 52) with a plurality of connected rechargeable battery cells (¶ 0039; the lithium battery 52 can include multiple lithium battery cells); 
 	a low voltage system (includes a wakeup circuit 104) with an operating voltage (output voltage) lower than an operating voltage of the high voltage system (it would have been obvious to one skilled in the art to recognize that the wakeup circuit receives power from the lithium battery 52, and the wakeup circuit must include a unit which reduce the high voltage signal to low voltage signal at which the logic circuit and/or timer is able to receive and operate), the low voltage system supplying (interpret it as “providing” or “including”) a battery system manager (see ¶¶ 0044, 0048; fig. 3, element 130; a control logic); and 
 	a real time clock (Timer 132) configured to provide a system time to the battery system manager (¶¶ 0061-0062; the control logic 130 of the wakeup circuit 104 starts the timer 132 which counts or tracks time until the timer 132 reaches a predefined idle time threshold…); 
 	wherein the real time clock is at least temporarily powered by the high voltage system (fig. 3; the wakeup circuit 104 receives power from the lithium battery 52).
 	Regarding claims 2 and 11, Harvey discloses the electric vehicle further comprising a battery disconnect, the battery disconnect including: 
 	battery disconnect relays to switchably open or close a high-voltage line of the high voltage system (¶ 0042; the wakeup circuit 104 controls closing and opening of the contactor 106 to electrically connect the motor system 30 to the lithium battery 52 and disconnect the motor system 30 from the lithium battery); and Attorney Docket No. 301/1689_00 21 
 	a battery disconnect controller (¶¶ 0042, 0058; the wakeup circuit 104) adapted to control the battery disconnect relays (turning on/off), 
 	wherein the battery disconnect is adapted to exchange data with the battery system manager via a communication interface (¶ 0044; such operation can be based on a variety of inputs 134 from the motor system 30, from the user control 36 [directly or indirectly]), and 
 	wherein the real time clock is integrated into the battery disconnect (the real time clock of the prior art is not directly integrated into the battery disconnect.  However, changing the location of the timer (RTC) from the location shown by the prior art to a location in the battery disconnect, does not show any criticality, is only considered to be an obvious modification of Harvey’s device that a person having ordinary skill in the art before the effective filing date of the claimed invention  would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI).
Regarding claims 3 and 12, Harvey discloses wherein the battery disconnect includes: 
a high voltage section including the battery disconnect relays (a contactor 106 directly connected to the lithium battery 52), and 
a low voltage section (¶ 0042) including the battery disconnect controller (the control logic 130 receives relatively low voltage), and 
wherein the real time clock is arranged on the low voltage section of the battery disconnect (the wakeup circuit 104 further includes a timer 132).
Regarding claims 5 and 14, Harvey discloses wherein the battery disconnect includes a real time clock voltage supply configured to receive an input voltage from the high voltage system and to provide a supply voltage at an output of the real time clock voltage supply (fig. 3; the wakeup circuit receive voltage from the lithium battery 52.  Therefore, the wakeup circuit must include a supply voltage for the timer 132), and 
 wherein the real time clock is electrically connected to and configured to draw power from the output of the real time clock voltage supply (see fig. 3).
 Regarding claims 6 and 15, Harvey discloses wherein the battery disconnect controller is configured to operate the real time clock voltage supply such that the real time clock voltage supply is inactive in a first operation state of the battery system and active in a second operation state of the battery system (¶¶ 0058, 0061; wakeup/sleep operation).
Regarding claims 9 and 18, Harvey discloses wherein the real time clock is located in the low voltage system (the timer 132 is able to function in the low voltage region).

 	Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Failing (US Pub 2011/0301795).
Regarding claims 4 and 13, Harvey does not disclose wherein the low voltage section and the high voltage section are separated from each other by galvanic isolation.
However, Failing further discloses a vehicle includes an interface component, and the signal accessed by the interface component 221 (e.g., from communication interface 242 and/or another component of vehicle 120) can pass through the component [at least one transformer, at least one optocoupler… capable of providing galvanic isolation] before being communicated using an energy transfer interface, thereby at least partially isolating the energy transfer interface from the component communicating the signal in ¶ 0096.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Harvey to incorporate with the teaching of Failing by isolating the energy transfer interface (high voltage region) from the component communicating the signal (low voltage region), because it would be advantageous to increase safety, increase component lifetime and reliability, and further improve signal transfer (e.g., by reducing ground loops) in ¶ 0096.
	
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Krieger et al. US Pub 2005/0007072 (hereinafter Krieger).
Regarding claims 8 and 17, Havrey fails to disclose wherein the real time clock voltage supply includes a voltage divider configured to convert the input voltage from the high voltage system into the supply voltage.
However, Krieger discloses a battery charger includes a supply voltage unit supplying a power supply voltage to a battery including…a DC-DC voltage divider in ¶ 0014.  A timer is connected to the power supply unit 10, and therefore the timer receives power from the supply voltage unit which includes the DC-DC voltage divider.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Harvey to incorporate with the teaching of Krieger by including a DC-DC voltage divider in the power supply unit as suggested by Krieger, because it would be advantageous to reduce the manufacturing cost of the whole system.

Allowable Subject Matter
 	Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        09/28/2022